[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT           FILED
                         ________________________ U.S. COURT OF APPEALS
                                                             ELEVENTH CIRCUIT
                                 No. 11-15013                   JUNE 12, 2012
                             Non-Argument Calendar               JOHN LEY
                           ________________________               CLERK

                     D.C. Docket No. 1:11-cr-00157-CG-C-1

UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                versus

JACOB ALLEN BROOKS,

                                                              Defendant-Appellant.

                         __________________________

               Appeal from the United States District Court for the
                          Southern District of Alabama
                         _________________________

                                  (June 12, 2012)

Before MARTIN, JORDAN and ANDERSON, Circuit Judges.

PER CURIAM:

      Richard E. Shields, appointed counsel for Jacob Allen Brooks in this direct

criminal appeal, has moved to withdraw from further representation of the

appellant. To that end, Shields filed a brief pursuant to Anders v. California, 386
U.S. 738, 87 S. Ct. 1396 (1967). Our independent review of the entire record

confirms that this appeal lacks any issue that is arguable on the merits. Counsel’s

motion to withdraw is therefore GRANTED, and Brooks’s conviction and

sentence are AFFIRMED.




                                         2